PER CURIAM.
The state urges this court to stay the instant appeal pending the Florida Supreme Court’s review of Williams v. State, 593 So.2d 1064 (Fla. 4th DCA 1990), rev. granted, No. 79,507 (Fla. July 6, 1992). However, this court has routinely recertified the question in Williams, reversed the defendant’s conviction, and remanded to the trial court with directions to discharge the defendant. See Nero v. State, 604 So.2d 550 (Fla. 4th DCA 1992); Palmer v. State, 602 So.2d 577 (Fla. 4th DCA 1992); Johnson v. State, 599 So.2d 1057 (Fla. 4th DCA 1992); Sheffield v. State, 599 So.2d 1057 (Fla.1992). Given this court’s ruling in Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA), rev. denied, 599 So.2d 1280 (Fla.1992), that appellant has been deprived due process of law, we see no reason to delay consideration of the instant appeal. Accordingly, we recertify the question in Williams, reverse appellant’s conviction, and remand to the trial court with directions to discharge appellant.
GLICKSTEIN, C.J., and GUNTHER and STONE, JJ., concur.